DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed December 28, 2020 is acknowledged and has been entered.  Claim 21 has been canceled.  Claims 1, 4, and 20 have been amended.

2.	As before noted Applicant elected the invention of Group I, claims 1-15, drawn to a method for isolating exosomes.

3.	Claims 1-4, 6-9, 12-15, 20, and 22-24 are pending in the application and have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed September 8, 2020.
	
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claims 1-4, 6-9, 12-15, 20, and 22-24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims, as presently amended, are drawn to a method intended for use in isolating exosomes from a biological liquid sample taken from a healthy or unhealthy1 human subject.  As previously discussed the method cannot be practiced without particular antibodies that bind to particular antigens (proteins) that are displayed on the surfaces of particular populations and subpopulations of exosomes.
As previously explained, the specification does not appear to describe with any of the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application at least a substantial number of antibodies that are specific for either a “generic protein detectable marker” or a “characteristic protein detectable marker” present on exosomes or subpopulations thereof.  
One cannot describe an antibody that binds to an antigen such as a particular protein that is present on the surface of a particular subset of exosomes without describing the antigen.
In this case while the specification names some antigens (e.g., CD9) in most instances the claims are not limited to any of these but are instead directed to any of a plurality of antigens that are only described as either being a “generic protein detectable marker” or a “characteristic protein detectable marker”.
As previously explained it is not apparent clear which proteins are which because, for example, the specification discloses that either the generic protein detectable marker” or the “characteristic protein detectable marker” may be a growth factor (see, e.g., 
Furthermore, as also previously discussed, it is not evident that the specification describes even one antibody that binds to an antigen that would be understood to be one that specifically characterizes an exosome or a particular subpopulation thereof since an antibody that binds to CD9, CD63, or CD812, for example, is not an antibody that binds to a protein (marker) that is “specific for exosomes”.  CD9 is expressed by a variety of different types of cells and tissues and organs since it is expressed by a variety of different hematopoietic and epithelial cells (e.g., T cells and B cells) and it is transiently expressed during development of spinal motoneurons and other fetal nervous system sites, as well as in hematopoietic development3.  It is therefore not a marker that should be said to be “specific for exosomes”.  Similarly CD81 is not solely found to be present or exposed at the surface of exosomes so as to be regarded as “specific for exosomes” since it is expressed by hemopoietic, endothelial, and epithelial cells4.  CD63 is also not “specific for exosomes”, even though it may be the only protein of three “tetraspanins” to which claim 21 is specifically directed which is primarily present or exposed at the surface of intracellular vesicles and many different extracellular vesicles, including exosomes, since it has, nevertheless, been described as occurring on the cell surface5.  Since it is expressed on membranes of intracellular vesicles and extracellular vesicles other than exosomes6 or at the cell surface it is not truly “specific for exosomes”7.  Furthermore, even 8, which also suggests that there are no proteins (markers) known to be truly “specific for exosomes” in general.  This position is supported by the teachings of Jørgensen et al. (J. Extracell. Vesicles. 2013 Jun 18; 2; pp. 1-9), which discloses:  “Currently, no proteins are known to be constitutively sorted into vesicles independently of the subcellular origin of the vesicle and the activation status of the producing cell. This lack of invariant “household” markers hampers the quantitative analysis of vesicles” (page 8).  On the basis of the results of their work, Jørgensen et al., in particular, questions the use of CD63 as an exosomal marker since it is expressed at such substantially different levels by the exosomes of different individuals (see, e.g., the abstract); but in any event it would seem that Jørgensen et al. might advocate at the very least the use of multiple markers to differentiate exosomes from other extracellular vesicles, as opposed to any one single marker (e.g., CD9), since apparently no one marker is “specific for exosomes”.  In further support of the position taken herein, Zarovni et al. (Methods. 2015 Oct 1; 87: 46-58) teaches most membrane-bound proteins currently used to identify exosomes, including CD9 and CD63, flotillin, and HSP70, are enriched in vesicles with respect to total cell extracts but are also abundantly present on other non-exosome vesicles (page 49).  Moreover, Zarovni et al. teaches expression of most of these proteins can also vary in a tissue- or condition-dependent manner (page 49).  Then, too, Zarovni et al. teaches an intrinsic heterogeneity of exosomes prejudice identification of a general exosome hallmarks even when released from a single cellular source (page 49).  Given these facts it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.        
Turning another issue previously addressed, if it might be presumed that the method is to be used diagnostically, it is again noted that the claims are drawn to a method in which the human is a subject having cancer or more particular prostate cancer.  When 9.
Applicant is reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
The claimed method depends upon finding or determining which proteins and which antibodies that bind to those proteins can be used in practicing the claimed invention; however, without such knowledge, it is impossible to practice the invention. 
In addition, although the skilled artisan could potentially identify by whatever means one or a set of proteins that are present on the surface of exosomes, which are specific to exosomes or perhaps exosomes distinguished from others by the presence of the antigen or antigens and which are “characteristic” of exosomes secreted by certain cells associated or indicative of the presence of a particular “pathology” in any given patient (e.g., a human or possibly another animal) or which are specific to any given organ and/or pathology (presumably affecting the organ), which might be used to produce the antibodies needed to practice the claimed invention, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
In this instance it is submitted that the supporting disclosure amounts to no more than a mere invitation to complete the inventive process by discovering which, if any, one or more proteins are present on the surface of exosomes, which are specific for exosomes or perhaps which are exosomes distinguished from others by the presence of the antigen 
Guidelines states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was ‘ready for patenting’ such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  “Guidelines” further states, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus.  Moreover, because the claims encompass a genus of proteins having a common utility, so as to mark one or another particular population of exosomes, but which otherwise vary materially, structurally, and functionally, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  In this instance, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; Applicant has not shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; and Applicant has not described distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention at the time the application was filed.  
Here Applicant is reminded that from the recent Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a 

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

Furthermore, with regard to the practice of the claimed invention and the sufficiency of the disclosure, as explained in the preceding Office action, one of the problems is that the specification does not appear to describe the ligands that are characteristic (uniquely present) in any and all different subpopulations of exosomes, which might be derived from any given organ, tissue or type of cell, so as to permit the skilled artisan to envisage at the very least an antibody that specifically binds to that ligand, which might be suitably used in practicing the claimed invention to isolate the sought-after subpopulation of exosomes.  It follows that the artisan would be left to finish the inventive process in most instances to discover the identity, if any, of protein that is present at the surface of any given subpopulation of exosomes, which might be for whatever reason be desirably isolated using the claimed invention. 
 Then, as previously explained, exosomes are as unique as the cells from which they are secreted.  Exosomes isolated from different types of cells comprise unique collections of polypeptides.  Just as all polypeptides are not expressed by any given cell, not all exosomes comprise the same polypeptides10.  If a polypeptide is not expressed by a cell it is not expected to be present in exosomes secreted by the cell; so an exosome 
Even so, not all proteins, which are expressed by a cell, are present in exosomes secreted by that cell.11  
Accordingly, even if a cell expresses a given protein, an exosome secreted by the cell may not comprise the protein12; and just because one cell secretes an exosome that comprises a particular protein does not reasonably suggest that that same protein can be isolated from an exosome secreted by another cell13.  
Therefore, it is evident that the skilled artisan cannot predict whether any given antigen (ligand) will or will not be a component of an exosome.  Moreover, it cannot be predicted whether exosomes isolated from any given type of cell will or will not secrete an exosome comprising a particular antigen. 
The presence of any given protein on the surface of the exosomes secreted by any given cell can only be determined empirically.
Still further confounding the predictability of using a particular antigen to isolate exosomes from a given type of cell, it is noted that Tauro et al. (Mol. Cell. Proteomics. 2013 Mar; 12 (3): 587–598) has described a single cell line that produces not one type of exosome but two distinct types of exosomes, which were found to contain different sets of antigens (proteins); see entire document (e.g., the abstract; page 591, Figure 2).  While some antigens were found to be common among both discrete subsets of exosomes secreted by these cells, others were found to be present in only one or the other subset 
From all of this it follows that it cannot be predicted whether or not there is any one marker specific for exosomes, which is present in or at the surface of any and all exosomes regardless of their source.
The specification discloses that the “generic ligand” to which the first antibody binds is selected from among “the proteins of the tetraspanins family, such as the tetraspanins CD63, CD9, CD81, the proteins involved in the adhesion such as lactadherin (or MFGE-8), ICAM-1; proteins involved in the transport and the membrane fusion of the Rab-GTPases family, such as Rab5 and Rab7 and annexins and molecules of the major histocompatibility complex (MHC) such as MHI, MHII” (paragraph [0037] of the published application), but the claims are not so limited14; and even so, it does not appear that the specification discloses factual evidence to support the assertion that any of such antigens are “generic” (i.e., present on the surface of any and all exosomes). 
The specification discloses that the "characteristic ligand" of a subpopulation of exosomes to which the second antibody binds is selected from among “PSCA, annexin A3, PSMA, caveolin, B7H3, proteins of endogenous retroviral origin such as the envelope proteins” (paragraph [0038] of the published application), but obviously considering the relatively larger number of different types of organs, tissue, and cells that exist this limited number of antigens cannot be inclusive of an antigen that is characteristically present on the surface of any and all subpopulations of exosomes that might be for whatever reason desirably isolated using the claimed invention.  
So then if, for example, a subpopulation of exosomes derived from bladder teratocarcinoma cells is to be isolated using the claimed invention, which antigen (ligand) is to be used to capture those particular exosomes from the larger population of exosomes that might exist in a biological liquid using an anti-ligand such as an antibody that specifically binds to the protein?  Which protein is characteristic of the subpopulation of 
Given the facts that one cannot predict which proteins can be used as the claimed detectable markers (i.e., the disclosed "generic ligands" to which the first antibody binds and "characteristic ligands" to which the second antibody binds), or even if such proteins actually exist, it is apparent that the disclosure fails to describe the claimed invention with the requisite clarity and particularity to reasonably convey to the skilled artisan Applicant's possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a). 
Notably at page 7 of the amendment filed December 28, 2020 Applicant has remarked that the terms “generic” and “characteristic” are being used to differentiate between the antibodies that are used in two successive steps of the invention and that a “generic” ligand is a marker present or exposed at the surface of an exosome that permits identification of an exosome population P bearing that ligand and a “characteristic” ligand is a marker present or exposed at the surface of the exosome population P that permits identification of an exosome subpopulation SP bearing that ligand.
In response, the meaning of these terms has from the beginning of prosecution been a point of contention.15
Applicant cannot arbitrary redefine these terms as a matter of convenience or in order to expedite prosecution or obviate the issues that previously raised as a consequence of the lack of clarity and particularity by which the “generic” and “characteristic” antigens or the antibodies that bind thereto are described by this application.
Thus, although Applicant’s arguments have been carefully considered, it is 

7.	Claims 1-4, 6-9, 12-15, 20, and 22-24 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for using any embodiment of the claims, which is taught by the prior art, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Beginning at page 8 of the amendment filed December 28, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the 
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify antigens present on the surfaces of populations or subpopulations of exosomes and antibodies that specifically recognize those antigens, which are suitably and effectively used in practicing the claimed invention; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, although Applicant’s arguments have been given careful consideration, upon equally careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), it is submitted that the amount of guidance, direction, and exemplification disclosed in the 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	The rejection of claims 1-4, 6-9, 12-15, 20, and 22-24 under 35 U.S.C. 103, as being unpatentable over Logozzi et al. (PLoS One. 2009; 4 (4): e5219; electronically 
	Beginning at page 9 of the amendment filed December 28, 2020 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Applicant has amended claim 1 to recite that the method comprises isolating exosomes from population P bound to the first antibody from the biological liquid containing the exosomes; and as noted Logozzi et al. teaches this step is taken in the course of isolating exosomes (see, e.g., page 8).
	In addition Applicant has amended claim 1 to recite the exosomes in population SP1 bound to the second antibody are separated from exosomes not bound by the second antibody; and Applicant has argued that this feature distinguishes the claimed invention from the method that is suggested by the prior art or renders the claimed invention unobvious over the teachings of the prior art.  Moreover, Applicant has argued that the claimed invention would not have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention because Logozzi et al. does not teach or suggest separating exosomes bound to a first or second or third antibody from exosomes not bound to the antibody prior to contacting the exosomes another antibody.  Moreover Logozzi et al. does not expressly teach or suggest the isolation of any subpopulation of exosomes expressing a particular set of biomarkers.  
	In response to Applicant’s arguments, despite the amendment, given the teachings of the prior art, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have practiced the claimed invention.
	 As stated by the Court in deciding Ortho-McNeil Pharm., Inc. v. Teva Pharm. Indus., Ltd., 344 Fed. Appx. 595, 598, 93 U.S.P.Q.2d 1125 (Fed. Cir. 2009):  “Inventions in most instances rely upon building blocks long since uncovered, and combine elements that are in some sense already known. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418-19, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007). The combination of familiar elements according to known methods is likely to be obvious, however, when it does no more than yield predictable results. Id. at 1739. Each case must be decided in its particular context, including the characteristics of the science or technology, the nature of the choices Abbott Labs. v. Sandoz, Inc., 544 F.3d 1341, 1352 (Fed. Cir. 2008).”
	In further response, in deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 

            Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., antibodies were at the time routinely and conventionally used as tools for separating biological materials such as cells and exosomes from other materials by virtue of the antibodies’ ability to specifically bind to a given antigen on the surface of the cells or exosomes16). 
            As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, Applicant is reminded that “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR , 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.

In this instance, Logozzi et al. teaches the isolation of exosomes from the supernatants of human melanoma cell cultures (see, e.g., page 8).  Logozzi et al. teaches the supernatants were collected and portions thereof comprising exosomes were isolated after centrifugation (see, e.g., page 8).  Logozzi et al. teaches the portions containing exosomes were then further purified by filtration (see, e.g., page 8).  Alternatively Logozzi et al. teaches the exosomes were isolated from plasma samples (page 8).  Logozzi et al. teaches the separation of exosomes using a flow cytometer17 after contacting the exosomes with latex beads and antibodies that bind to one or another antigen that is displayed at their surfaces (page 8).18  Logozzi et al. teaches such methods have previously been used by others to separate exosomes on the basis of their protein contents (see, e.g., page 6).  Logozzi et al. teaches their methods permit the preferential detection (and separation) of a particular subpopulation of exosomes that derive from tumors (see, e.g., page 6).  This selectivity is due to the fact that Cav1 is strongly expressed on exosomes secreted by human melanoma cells, but is undetectable on both cellular extracts and exosomes from normal human cells (see, e.g., page 2).
Given these teachings, even though Logozzi et al. does not expressly teach the claimed invention, Logozzi et al. suggests the practice thereof.
As previously explained it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have modified the assay described by Logozzi et al. by separating the exosomes bound by a first or a second 
If Logozzi et al. does not expressly suggest the removal of a first antibody used in a first purification step be removed prior to contacting the exosomes with a second antibody to be used in a second purification step, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to do so.  There are many different reasons, but to name one, depending upon the nature of the material used to build the column, doing so should prevent non-specific retention of exosomes that are not bound to the second antibody.
Thus, in short, given the teachings of Logozzi et al., and in particular the description therein of methods that achieve separation of particular subsets of exosomes on the basis of their immunophenotypes, it is submitted that it would have been obvious to practice the claimed invention to isolate particular populations and subpopulations of exosomes by a 
So to be clear, Logozzi et al. does not expressly teach separating the exosomes bound by a first antibody from material contained in the originally acquired biological specimen comprising the exosomes by contacting the exosome with a first antibody, separating exosomes bound by the first antibody from exosomes (and other materials) that are not bound by the first antibody, so as to isolate a first population of exosomes displaying at their surfaces an given antigen such as Rab5b19, and further separating the exosomes in this first population, which bind to a second antibody, by contacting the exosomes with the second antibody and separating exosomes bound by the second antibody from exosomes that are not bound by the second antibody, so as to isolate a second, more refined population of exosomes.  Nevertheless, it would have been immediately obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have modified the assay described by Logozzi et al. by doing just that in order to obtain a desired population of isolated exosomes.  To expound, given the teachings of Logozzi et al. and common knowledge available to one ordinarily skilled in the art before the effective filing date of the claimed invention, it would have been obvious to the artisan to obtain a biological specimen comprising exosomes and to contact the exosomes with a first antibody (or more particularly an antibody that specifically binds to Rab5b) before separating the exosomes bound by the first antibody from exosomes not bound by the first antibody and then separation the exosome bound by the first antibody from the first antibody.  It would then have been just as obvious to contact the isolated exosomes with a second antibody that binds to a subpopulation thereof displaying at their surfaces a second antigen (or more particularly Cav1), which is affixed to a second immunoaffinity column, separate the exosomes bound by the second antibody from exosomes not bound by the antibody, and then separate the exosomes bound by the second antibody from the second antibody.  As previously explained, such a method would be seen as a means for isolating exosomes having a desired “immunophenotype”, 
“If a person of ordinary skill can implement a predictable variation [of the prior art], § 103 likely bars its patentability.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 417, 127 S.Ct. 1727, 167 L.Ed.2d 705 (2007).  The use of immunoaffinity columns predates the use of flow cytometry in the art to separate biological materials based upon immunophenotype.  That is to say, the use of immunoaffinity columns is even more highly developed and better understood than the newer alternative taught by Logozzi et al.  Accordingly it is submitted that not only would the claimed invention been recognized as a viable option for separating subpopulations of exosomes on the basis of their immunophenotypes but it is submitted that it would have been option readily implemented by one ordinarily skilled in the art before the effective filing date of the claimed invention.
Furthermore, it should be recognized that even the ELISA, which is described by Logozzi et al., effectively separates exosomes from other exosomes by virtue of their immunophenotypes (see, e.g., Figure 1 at page 3).  The plates are rinsed and any exosomes that are not trapped by the antibody (and bound to the plates) are separated from those that are.  So, similarly to the suggestion made by Logozzi et al. in using flow cytometry to separate particular exosomes from others on the basis of their immunophenotypes, the disclosure of the use of the ELISA to detect certain exosomes would have provided the artisan with the suggestion that the claimed invention be practiced.

Conclusion
12.	No claim is allowed.

13.	As before noted, the prior art made of record and not relied upon is considered 
Tauro et al. (Mol. Cell. Proteomics. 2013 Mar; 12 (3): 587–598) teaches the isolation of exosomes and subsets of exosomes using antibodies that specifically bind to antigens present on the surface of subsets of exosomes.
	Tauro et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowMethods. 2012 Feb; 56 (2): 293-304) teaches immunoaffinity capture methods are used more effectively to isolate subsets of exosomes.
	Mathivanan et al. 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
(See comment in PubMed Commons belowMol. Cell. Proteomics. 2010 Feb; 9 (2): 197-208) teaches a proteomics analysis of A33 immunoaffinity-purified exosomes released from the human colon tumor cell line LIM1215.
Liu et al. (Int. J. Oncol. 2014 Mar; 44 (3): 918–22; electronically published January 10, 2014) teaches functional prostate-specific membrane antigen (PSMA) is enriched in exosomes from prostate cancer cells. 
Although not prior art, Jakobsen et al. (J. Extracell. Vesicles. 2015 Mar 2; 4: 26659; pp. 1-11) teaches a process by which a panel of exosomal proteins was identified for use as a set of potential diagnostic markers of advanced non-small cell lung carcinoma.
Reclusa et al. (J. Thorac. Dis. 2017 Oct; 9 (Suppl. 13): S1373–S1382) teaches exosomes as diagnostic and predictive biomarkers in lung cancer.
Liu et al. (Int. J. Urol. 2016 Sep; 23 (9): 734-44) reviews exosomal proteins that are potential diagnostic or prognostic markers of prostate cancer.
Newly cited, Théry et al. (Curr. Protoc. Cell Biol. 2006 Apr; Chapter 3: Unit 3.22; pp. 1-29) teaches methods for the isolation and characterization of exosomes from cell culture supernatants and biological fluids, including a method that uses a flow cytometer to separate exosomes on the basis of their immunophenotypes.
	Momen-Heravi et al. (Biol. Chem. 2013 Oct; 394 (10): 1253-62) teaches methods for isolating exosomes that include centrifugation, filtration, antibody-coated immunoaffinity beads or columns; and of the different methods that have been used, Momen-Heravi et al. suggests that immune-affinity capture is used most effectively to separate exosomes or subpopulations thereof.
	Théry et al. (Nat. Rev. Immunol. 2002 Aug; 2 (8): 569-79) teaches CD9, CD63, CD81, and CD82 are found in exosomes from nearly all cell types, but that many other proteins are only found in the exosomes of particular cells.
J. Immunol. Methods. 2001 Jan 1; 247 (1-2): 163-74) teaches the isolation of exosomes using immuno-magnetic beads and flow cytometry.
	Koga et al. (Anticancer Res. Nov-Dec 2005; 25 (6A): 3703-7) teaches the isolation and purification of exosomes derived from tumor cells using antibody-coated magnetic beads.
	Taylor et al. (Methods Mol. Biol. 2011; 728: 235-46) teaches the isolation of exosomes using antibody-coated magnetic beads. 
  
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
February 17, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to claim 9 the human has cancer and according to claim 12 the human has prostate cancer.
        
        2 The specification contemplates the use of a first antibody that binds to “generic proteins detectable markers” that include CD9, CD63, and CD81 (see, e.g., claim 20 and paragraph [0037] of the corresponding published application).
        
        3 See, e.g., Kawano et al. (Sci. Rep. 2014 Apr 16; 4: 4701; pp. 1-10); see entire document (e.g., page 1).
        
        4 As an example, Silvie et al. (J. Cell Sci. 2006 May 15; 119 (Pt 10): 1992-2002) teaches that both CD9 and CD81 are expressed on the cell surface of hepatoma cells (see entire document; e.g., Figure 6 at page 1996), which again indicates that these proteins are not markers “specific for exosomes”.
        
        5 See, e.g., Kudo et al. (FASEB J. 2019 Mar; 33 (3): 3851-3869); see entire document (e.g., the abstract).
        
        6 There are many different extracellular vesicles including microvesicles, microparticles, ectosomes, oncosomes, and apoptotic bodies.
        
        7 Support for this position is found, e.g., in the teachings of Kobayashi et al. (Mol. Biol. Cell. 2000 May; 11 (5): 1829-43); see entire document (e.g., the abstract).
        
        8 Cells not expressing CD9 will not secrete exosomes bearing CD9; and notably Yasukawa et al. (Acta Haematol. 1988; 79 (3): 133-6) describes cells that express little or no CD9 without first treating the cells with phorbol ester to induce expression of the gene (see entire document; e.g., the abstract).
        
        9 See, e.g., paragraphs [0019] and [0020] of the published application.
        
        10 This position is supported by the teachings of Clayton et al. (J. Immunol. Methods. 2001 Jan 1; 247 (1-2): 163-174).  Clayton et al. teaches that several different proteins (e.g., CDla; CD63; and CD59), which are components of the exosomes of certain antigen-presenting cells (monocyte-derived dendritic cells), but also discloses that other proteins (i.e., CD71, CD40, CD14, CD20, and CD83) are absent from the exosomes (see, e.g., the abstract). In addition, while some of the antigen-presenting cells secrete exosomes containing some common proteins, many of the proteins detected were only present in the exosomes of certain types of antigen-presenting cells, but not others; see, e.g., the abstract.  In further support, Taylor et al. (Gynecol. Oncol. 2008 Jul; 110 (1): 13-21) teaches although some proteins (e.g., tubulin) appear to be commonly present in all exosomes, including those secreted by tumor cells, the array of proteins present in some tumor cell-derived exosomes includes proteins that are not present in exosomes secreted by other types of cells (page 14, column 2).  
        
        11 This position is again supported by the teachings of Clayton et al. (supra).
        
        12 This position is supported by the teachings of Clayton et al. (supra).  In further support, Runz et al. (Gynecol. Oncol. 2007 Dec; 107 (3): 563-71) teaches there is no correlation between the expression of CD24 in ovarian tumor tissue sections and the appearance of CD24 in the exosomes secreted by the ovarian cancer cells; see entire document (e.g., the abstract; and page 568, column 2).  Accordingly, Runz et al. teaches the occurrence of CD24 in exosomes secreted by a tumor does not depend on the expression or localization of CD24 in the tumor (page 568, column 2). 
        
        13 This position is further supported by Keller et al. (Cancer Lett. 2009 Jun 8; 278 (1): 73-81), which teaches disparities in the occurrence of different proteins in exosomes isolated from ovarian tumor ascites of different patients; see entire document (e.g., page 75, column 2).  Accordingly, the fact that a tumor antigen might be present on the surface of exosomes secreted by cancer cells isolated from one patient does not provide one with assurance that the same antigen might present on the surface of exosomes secreted by the cancer cells of another patient, even one having the same type of cancer.  
        
        14 It is only according to claim 21 that the first generic protein detectable marker is CD9, CD63, or CD81 and that the first characteristic protein detectable marker is annexin A3, B7H3, caveolin, PSMA, or PSCA.
        15 For example, as mentioned above, how is that a growth factor is both “generic” and “characteristic”?  It makes no sense, but even so the definitions that are now suggested be used are not the same as those provided by the disclosure.  For example, in paragraph [0034] of the corresponding published application the specification discloses that the term “characteristic” is being used by the claims to describe an antigen that is “characteristic of a pathological organ, for example a prostate tumor” or the exosomes derived therefrom.  As another example, and presumably in the alternative, the term is defined to be understood to refer to an antigen that characterizes “a non-differentiated condition” or “a different condition from that of a normal cell” (paragraph [0017]); and so contrary to the remark made, the “characteristic” antigen is not defined by the specification to mean simply a marker present or exposed at the surface of the exosome population P that permits identification of an exosome subpopulation SP bearing that ligand.
        16 This is evident given, e.g., the teachings of Tauro et al. (Mol. Cell. Proteomics. 2013 Mar; 12 (3): 587–598), Tauro et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowMethods. 2012 Feb; 56 (2): 293-304), and Mathivanan et al. 
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
(See comment in PubMed Commons belowMol. Cell. Proteomics. 2010 Feb; 9 (2): 197-208), each of which were cited by the Office in preceding Office actions as being pertinent because each teaches related methods for the isolation of exosomes and subsets of exosomes using antibodies that specifically bind to antigens present on the surface of subsets of exosomes. Several additional publications describing such methods have been cited in the Office action (see below).
        17 It is understood that a flow cytometer separates exosomes bound by an antibody that binds to a surface antigen displayed by the exosomes from exosomes not bound by the antibody, which do not display the surface antigen bound by the antibody.
        
        18 See Figure 1 at page 3.
        19 As discussed Logozzi et al. teaches a population of exosomes characterized by their display of Rab5b at their surfaces.